Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendments filed on 11/12/2020 are acknowledged and have been fully considered. Claims 1-9 and 21-27 are currently pending and are the subject of this office action. Claims 1, 2, 26 and 27 are amended. Claims 10-20 were previously cancelled. 

Terminal Disclaimer
The terminal disclaimer filed on 11/12/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,233,062, US Patent 10,064,813 and US Patent 10,322,080 has been reviewed and is accepted.  
The rejections of the claims under obviousness type double patenting over US Patent 9,233,062, US Patent 10,064,813 and US Patent 10,322,080 are withdrawn in light of the terminal disclaimer filed on 11/12/2020.

Response to Amendment
The rejections of claims 1-9 and 21-27 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments to claim 1. The parenthesis around the term ‘Helianthus annuus’ in claims 1 and 2 have been deleted.
The rejections of claims 1, 4, 6-9, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne in view of SYN-Hycan, Kollaren and Fisher  

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejections below are maintained and modified as necessitated by the amendments filed on 11/02/2020.

Claims 1, 2, 4, 6-9, 21, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne (US 2009/0169652; Pub. Jul. 2, 2009; Applicant IDS; Of Record) and in view of SYN-Hycan (Pentapharm product sheet, 05/10/2009; Applicant IDS; Of Record), Kollaren (Atrium Innovations product sheet, 09/2006; Applicant IDS; Of Record), Fisher (US 2005/0158258; Pub. Jul. 21, 2005; Applicant IDS; Of Record), Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record) and Zimmerman (US 2008/0292651; Pub. Nov. 27, 2008; Applicant IDS; Of Record) and as evidenced by Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record).
Regarding claim 1, Osborne teaches personal care compositions comprising an effective amount of an active component to improve health and appearance of skin and applying the composition topically (abstract, par. [0007,0026,0046]).  Osborne teaches the active component can be Centella asiatica extract (par. [0047]). Osborne teaches the composition can be formulated as emulsions such as oil-in-water (par. [0147]), teaches the emulsion can emulsifiers and a humectant such as glycerin (par. [0149]). Osborne teaches the aqueous carriers (water) can be 20% to about 95% by weight (par. [0150]). Osborne (par. [0070]) also teaches tripeptide-1 (defined as Gly-His-Lys or GHK in the instant specification, see PGPB of instant application [0063]).
Osborne does not teach the topical cosmetic composition to contain tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate, tripeptide-1 and Helianthus annuus seed oil.  
for evidence see Graub pg. 1 line 10). 
Kollaren teaches the use of tripeptide-1 in cosmetic compositions by promoting the production of fibronectin and laminin which increases natural repair and healing properties of skin (pg. 3).  Kollaren teaches the tripeptide-1 to be a mixture of tripeptide-1, water, urea, glucose and guanidine Hall and teaches to be used between 5-10% (pg. 4 Specifications).  Kollaren teaches tripeptide-1 increases skin firmness therefore improving cosmetic appearance (pg. 2 In Vitro Tests).
Fisher teaches cosmetic compositions for treating aged, nutritionally compromised or environmentally-damaged skin to provide improvements in the skin’s visual appearance (abstract, par. [0027], claim 17).  Fisher teaches its cosmetic compositions comprise moisturizers including helianthus annuus sunflower seed oil (see [0063]) and teaches the amounts to be about 0.0001%-3.0% (see [0052]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the cosmetic composition of Osborne and add the cosmetic formulation containing tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate as taught by Syn-Hycan, add the cosmetic formulation containing tripeptide-1 as taught by Kollaren and add helianthus 
Regarding the concentrations of the different ingredients in claim 1, Osborne teaches the active component can be Centella asiatica extract (see [0047]) and included at a concentration of 0.000001% to about 10% by weight of the entire composition. 
Syn-Hycan teaches its compositions comprising tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate also comprise glycerin and is usually added to cosmetic compositions at 2.5% (pg. 1 INCI, pg. 2 last lines).  
Kollaren teaches the use of tripeptide-1 in cosmetic compositions at between 5-10% (pg. 4 Specifications).
Osborne, Syn-Hycan, Kollaren and Fisher do not teach the recited concentrations of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate (Syn-Hycan teaches higher concentrations) and tripeptide-1 (Kollaren also teaches higher concentrations). 

Zimmerman teaches the amounts of tripeptide-1 in skin-firming compositions to be 0.05%-10% (abstract, par. [0006,0022,0023]). 
It would have been obvious to one of ordinary skill in the art to adjust the concentrations of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate and tripeptide-1 to be in the lower range as taught by Graub and Zimmerman in the cosmetic compositions of Osborne, Syn-Hycan, Kollaren and Fisher.  One of ordinary skill in the art would have been motivated to do so because it was known in the art that these ingredients can be used in the lower amounts in cosmetic compositions.  With regard to the differences in concentrations between the instant claims and the disclosure of the prior art, see MPEP §2144.05 I and II.  Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).
Since the combined teachings of Osborne, Syn-Hycan, Kollaren, Fisher, Graub and Zimmerman are teaching a composition comprising all the components as recited in claim 1, it would have the same properties of increasing production of hyaluronic acid and fibronectin/laminin.  Further, Syn-Hycan teaches its compositions comprising tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate boosts hyaluronan 
Regarding the concentrations of the different ingredients in claim 2, Osborne teaches the composition can be formulated as emulsions such as oil-in-water (par. [0147]), teaches the emulsion containing emulsifiers and a humectant such as glycerin (par. [0149]). Osborne teaches the aqueous carriers (water) can be 20% to about 95% by weight (par. [0150]). Osborne teaches the emulsifiers and glycerin can be 0.1 to about 10% by weight (par. [0149]). Fisher teaches moisturizers such as helianthus annuus seed oil (par. [0063]) and teaches the amounts to be about 0.0001%-3.0% (par. [0052]).
Regarding claim 4, Fisher teaches the moisturizing agents can be selected from sorbitol (par. [0062]), potassium myristate, glyceryl stearate SE, PEG-60 glyceryl isostearate, stearic acid, glycol stearate and butylene glycol (par. [0063]). Fisher teaches the components in its compositions can be added in any number of combinations at 0.01% to 50% (par. [0052]).
Regarding claim 6, Osborne teaches its compositions can be formulated as cleansers (par. [0037]) and used for cleaning a keratinous surface (a skin cleanser) (par. [0043,0156]).
Regarding claims 7-9 and 24, the limitations pertain to the intended outcome of the method.  Since the combined teachings of Osborne, Syn-Hycan, Kollaren and Fisher are teaching a composition comprising all the components as recited in claim 1 and treating skin with the composition, the skin treatment method of Osborne, Syn-Hycan, Kollaren and Fisher would result in the same outcomes of increasing production 
Regarding claim 21, Syn-Hycan teaches its compositions comprise magnesium chloride (pg. 2 first line). 
Regarding claim 22, since Syn-Hycan teaches its compositions comprising tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate has negligible amounts of magnesium chloride (0.04%), and Graub teaches using 0.0025% of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate, the final concentration of magnesium chloride would be 0.0025x0.0004 which is 0.000001%, which falls in the range recited in claim 22.
The combined teachings of Osborne, Syn-Hycan, Kollaren, Fisher, Graub and Zimmerman renders claims 1, 2, 4, 6-9, 21, 22 and 24 obvious.

Claims 3, 5, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne (US 2009/0169652; Pub. Jul. 2, 2009; Applicant IDS; Of Record), SYN-Hycan (Pentapharm product sheet, 05/10/2009; Applicant IDS; Of Record), Kollaren (Atrium Innovations product sheet, 09/2006; Applicant IDS; Of Record), Fisher (US 2005/0158258; Pub. Jul. 21, 2005; Applicant IDS; Of Record), Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record) and Zimmerman (US 2008/0292651; Pub. Nov. 27, 2008; Applicant IDS; Of Record) as 1 above and further in view of Perrier (US 2004/0120917, Pub. Jun. 24, 2004; Applicant IDS; Of Record) and Lorenzi (US 2001/0018068; Pub. Aug. 30, 2001; Of Record).
Regarding claims 3, 5 and 23, Fisher teaches the moisturizing agents can be selected from sorbitol (par. [0062]), potassium myristate, glyceryl stearate SE, PEG-60 glyceryl isostearate, stearic acid, glycol stearate and butylene glycol (par. [0063]). Fisher teaches the components in its compositions can be added in any number of combinations at 0.01% to 50% (par. [0052]). 
Fisher does not teach the cosmetic composition to comprise maltodextrin and subtilisin (in claim 3) and lipase (in claims 5, 23).
Perrier teaches anti-wrinkle cosmetic compositions to limit reactions of irritation and/or allergy during topical use (abstract) comprising subtilisin and lipase (par. [0018]) and teaches the amounts to be 0.0001%-10% (Ex. 6-9). 
Lorenzi teaches cosmetic cleansing compositions to comprise maltodextrin (par. [0116,0298]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further modify the cosmetic compositions of Osborne, Syn-Hycan, Kollaren, Fisher, Graub, Zimmerman and add subtilisin and lipase as taught by Perrier and to add maltodextrin as taught by Lorenzi.  One of ordinary skill in the art would have been motivated to do so because Perrier teaches compositions comprising subtilisin and lipase limit reactions of irritation and/or allergy during topical use and Lorenzi teaches cleansing compositions comprising maltodextrin.  One of ordinary skill in the art would have a high expectation of success because it is known in the art that these 
Regarding claim 25, Perrier teaches subtilisin and lipase (par. [0018]) and teaches the amounts to be 0.0001%-10% (Ex. 6-9).
The combination of Osborne, SYN-Hycan, Kollaren, Fisher, Graub, Zimmerman, Perrier and Lorenzi renders claims 3, 5, 23 and 25 obvious.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne (US 2009/0169652; Pub. Jul. 2, 2009; Applicant IDS; Of Record), SYN-Hycan (Pentapharm product sheet, 05/10/2009; Applicant IDS; Of Record), Kollaren (Atrium Innovations product sheet, 09/2006; Applicant IDS; Of Record), Fisher (US 2005/0158258; Pub. Jul. 21, 2005; Applicant IDS; Of Record), Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record) and Zimmerman (US 2008/0292651; Pub. Nov. 27, 2008; Applicant IDS; Of Record) as applied to claim 1 above and further in view of Kawasaki (US 2006/0018867, Pub. Jan. 26, 2006; Applicant IDS; Of Record) and Kunkel (US 5,736,584; Iss. Apr. 7, 1998; Of Record).
Osborne, SYN-Hycan, Kollaren and Fisher do not teach the compositions to comprise Opuntia tuna extract.
Kawasaki teaches cosmetic compositions to comprise additives such as Opuntia tuna extract (prickly pear) (par. [0118]) added at a concentration range of 0.0001 to 50% by weight (par. [0088]).  
Kunkel teaches mineral oil based extracts of prickly pear cactus stems and leaves have insect repellent properties (abstract).
Opuntia tuna (prickly pear) extracts in the concentration range as taught by Kawasaki.  One of ordinary skill in the art would have been motivated to do so because Kunkel teaches extracts of prickly pear cactus stems and leaves have insect repellent properties.  One of ordinary skill in the art would have a high expectation of success because Kawasaki teaches Opuntia tuna extracts are used in topical cosmetic compositions as additives and the artisan is simply combining prior art elements according to known methods to obtain predictable results.
The combination of Osborne, SYN-Hycan, Kollaren, Fisher, Graub, Zimmerman, Kawasaki and Kunkel renders claim 26 obvious.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne (US 2009/0169652; Pub. Jul. 2, 2009; Applicant IDS; Of Record), SYN-Hycan (Pentapharm product sheet, 05/10/2009; Applicant IDS; Of Record), Kollaren (Atrium Innovations product sheet, 09/2006; Applicant IDS; Of Record), Fisher (US 2005/0158258; Pub. Jul. 21, 2005; Applicant IDS; Of Record), Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record) and Zimmerman (US 2008/0292651; Pub. Nov. 27, 2008; Applicant IDS; Of Record), Perrier (US 2004/0120917, Pub. Jun. 24, 2004; Applicant IDS; Of Record) and Lorenzi (US 2001/0018068; Pub. Aug. 30, 2001; Of Record) as applied to claim 25 above and further in view of Kawasaki (US 2006/0018867, Pub. Jan. 26, 2006; Applicant IDS; Of Record) and Kunkel (US 5,736,584; Iss. Apr. 7, 1998; Of Record).

Kawasaki teaches cosmetic compositions to comprise additives such as Opuntia tuna extract (prickly pear) (par. [0118]) added at a concentration range of 0.0001 to 50% by weight (par. [0088]).  
Kunkel teaches mineral oil based extracts of prickly pear cactus stems and leaves have insect repellent properties (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the cosmetic compositions of Osborne, Syn-Hycan, Kollaren, Fisher, Graub, Zimmerman, Perrier and Lorenzi and add Opuntia tuna (prickly pear) extracts in the concentration range as taught by Kawasaki.  One of ordinary skill in the art would have been motivated to do so because Kunkel teaches extracts of prickly pear cactus stems and leaves have insect repellent properties.  One of ordinary skill in the art would have a high expectation of success because Kawasaki teaches Opuntia tuna extracts are used in topical cosmetic compositions as additives and the artisan is simply combining prior art elements according to known methods to obtain predictable results.
The combination of Osborne, SYN-Hycan, Kollaren, Fisher, Graub, Zimmerman, Perrier, Lorenzi, Kawasaki and Kunkel renders claim 27 obvious.

Response to Arguments
Applicant's arguments filed on 11/12/2020 have been fully considered but they are not persuasive.  Applicants argue that none of the cited references teach or suggest compositions comprising 0.000001 to 0.001% by weight of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate and 0.000001 to 0.1% of tripeptide-1 and that when these compositions are applied topically, increases production of hyaluronic acid in skin and/or increases production of fibronectin and laminin in skin as currently claimed (see pg. 6 section 1 Missing Elements).  Applicants argue that Syn-Hycan and Kollaren teach higher concentrations of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate and tripeptide-1.  Applicant argues Graub teaches tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate to reduce wrinkles and Zimmerman teaches tripeptide-1 in skin firming compositions (see section 1 on pg. 6 and first para. on pg. 7).  Applicants also argue that the cited prior art does not teach an apparent reason to modify the composition of Osborne and include the ingredients taught by Syn-Hycan, Kollaren, Graub and Zimmerman and also that the references teach higher concentrations of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate and tripeptide-1 (see pg. 8 of remarks).
These arguments are not persuasive because it is noted applicants argue against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 As discussed above, Graub teaches the amount of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in cosmetic compositions to reduce wrinkles to be 0.0025% (pg. 14 lines 8-10, last 3 lines, Table 2 on pg. 15).  Zimmerman teaches the amounts of tripeptide-1 in skin-firming compositions to be 0.05%-10% (abstract, par. [0006,0022,0023]).  These ranges overlap the ranges of the concentrations recited in claim 1.  Further, Syn-Hycan teaches its compositions comprising tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate boosts hyaluronan (hyaluronic acid) production (pg. 1).  Kollaren teaches its composition comprising tripeptide-1 promotes the production of fibronectin and laminin (pg. 3).  These are the same functional outcomes recited in claim 1.  Since the combined teachings of Osborne, Syn-Hycan, Kollaren, Fisher, Graub and Zimmerman are teaching a composition comprising all the components at similar concentrations as recited in claim 1 as discussed above in the claim rejection, it would have the same properties of increasing production of hyaluronic acid and fibronectin/laminin as currently claimed.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657